IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-32,490-05


                      EX PARTE EDMUND KAHOOKELE, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. D-1-DC-94-945141-C IN THE 147TH DISTRICT COURT
                           FROM TRAVIS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of engaging in organized criminal activity and sentenced to 10

years’ community supervision on deferred adjudication, then 20 years’ imprisonment upon

adjudication. The Court of Appeals affirmed his conviction. Kahookele v. State, No. 03-04-00493-

CR (Tex. App.—Austin, June 9, 2006). Applicant filed this application for a writ of habeas corpus

in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       Applicant contends that, following his release to parole, he was arrested on two alleged

offenses. He avers that he has been in custody on a pre-revocation hold that the Board of Pardons

and Paroles placed over 3 years ago, but he has not been afforded revocation hearings. See TEX .
                                                                                                       2

GOVT ’ CODE §§ 508.254, 508.282; see also Morrissey v. Brewer, 408 U.S. 471, 485 (1972).

Applicant has alleged facts that, if true, might entitle him to relief. Ex parte Cordova, 235 S.W.3d

735, 736 (Tex. Crim. App. 2007). Accordingly, the record should be developed. The trial court is

the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court

shall order the Board of Pardons and Paroles’ Office of the General Counsel to obtain a response

from a person with knowledge of relevant facts. The trial court shall also state whether Applicant

is in custody on a revocation allegation that he committed new offenses. TEX . GOVT ’ CODE §

508.282(a)(1). It appears that Applicant may have been convicted of new offenses. However, the

trial court shall confirm whether Applicant is in custody on pending charges or convictions. In

developing the record, the trial court may use any means set out in Article 11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If

Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel

to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or

retained, the trial court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

received preliminary and final hearings within a reasonable time. See Cordova, 235 S.W.3d at 736;

Ex parte Canada, 754 S.W.2d 660, 668 (Tex. Crim. App. 1988). The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from
                                                                                                 3

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: May 5, 2021
Do not publish